IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                               Docket Nos. 42310, 42311 & 42344

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 524
                                               )
       Plaintiff-Respondent,                   )   Filed: June 19, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
LUIS ENRIQUE GONZALEZ,                         )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Judgments of conviction and aggregate unified sentences of twenty years, with a
       minimum period of confinement of ten years, for possession of a controlled
       substance, attempted concealment of evidence, being a persistent violator, grand
       theft, and three counts of burglary, affirmed; orders denying I.C.R. 35 motions for
       reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; LANSING, Judge;
                                and GUTIERREZ, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 42310, Luis Enrique Gonzalez pled guilty to possession of a controlled
substance, I.C. § 37-2732(c)(1), and attempted concealment of evidence, I.C. § 18-2603 and 18-
306. The district court sentenced Gonzalez to a unified term of twenty years, with a minimum
period of confinement of five years for possession of a controlled substance and a concurrent
determinate term of one and one-half years for attempted concealment of evidence.


                                               1
        In Docket No. 42311, Gonzalez pled guilty to grand theft, I.C. § 18-2403(1) and 18-
2407(1)(b); two counts of burglary, I.C. § 18-1401; and being a persistent violator of the law,
I.C. § 19-2514. The district court sentenced Gonzalez to a unified term of twenty years, with a
minimum period of confinement of ten years, for grand theft and being a persistent violator and
to determinate terms of ten years for the two counts of burglary. The district court ordered that
Gonzalez’s sentences be served concurrently with each other and with the sentences in Docket
No. 42310.
        In Docket No. 42344, Gonzalez pled guilty to burglary. I.C. § 18-1401. The district
court sentenced Gonzalez to a determinate term of ten years. The district court ordered that
Gonzalez’s sentence be served concurrently with the sentences in Docket Nos. 42310 and 42311.
        Gonzalez filed I.C.R 35 motions for reduction of his sentences, which the district court
denied. Gonzalez appeals.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Gonzalez’s Rule 35 motion.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740




                                                     2
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
       Therefore, Gonzalez’s judgments of conviction and sentences, and the district court’s
orders denying Gonzalez’s Rule 35 motions, are affirmed.




                                              3